DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. Claims 8, 15-18 and 20-23 are, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions Group I and II, as set forth in the Office action mailed on 8/06/2020, is hereby withdrawn and claims 8, 15-18 and 20-23 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Crockett (Reg. No. 34,311) on 8/19/2021.
The application has been amended as follows: 
Claim 1, line 12: “the struts” has been amended to read --the one or more struts--
Claim 1, lines 16: “of the” has been deleted.
Claim 8, line 2: “have” has been amended to read --has--.
Claim 11, line 3: “one of more struts” has been amended to read --one or more struts--.
Claim 11, line 3: “the expanded state” has been amended to read --an expanded state--.
Claim 11, line 5: “one of more struts” has been amended to read --one or more struts--.
Claim 12, line 3: “one of more struts” has been amended to read --one or more struts--.
Claim 12, line 3: “the expanded state” has been amended to read --an expanded state--.
Claim 12, line 6: “one of more struts” has been amended to read --one or more struts--.

An implant system according to claim 1 characterized in that a surface generated by at least one of the one or more struts in an expanded state is additionally reinforced by a first one or a first plurality of 4214/109USfilaments which are attached solely to the at least one of the one or more struts and run parallel to the axial spine, and characterized in that the surface generated by the at least one of the one or more struts in the expanded state is reinforced by a second one or a second plurality of filaments, wherein one end of a respective second one or the second plurality of filaments is  connected to the at least one of the one or more struts and the other end to the axial spine, so that the respective second one or the second plurality of filaments is aligned perpendicularly to the axial spine.
Claim 14, line 5: “one of more struts” has been amended to read --one or more struts--.
Claim 14, line 6: “the stretched state” has been amended to read --a stretched state--.
Claim 14, line 7: “one of more struts” has been amended to read --one or more struts--.
Claim 17, line 3: “occlusion” has been deleted.
Claim 17, line 6: “occlusion” has been deleted.
Claim 17, line 10: “occlusion” has been deleted.
Claim 17, line 13: “occlusion” has been deleted.
Claim 20, line 3: “occlusion” has been deleted.
Claim 20, line 4: “occlusion” has been deleted.

Claim 21, line 8: “occlusion” has been deleted.
Claim 22, line 3: “occlusion” has been deleted.
Claim 22, line 4: “occlusion” has been deleted.
Claim 22, line 5: “occlusion units” has been amended to read --subunits--.
Claim 23, line 3: “occlusion” has been deleted.

Allowable Subject Matter
Claims 1-4, 6-18 and 20-25 and 33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Qian et al. (US 2009/0112251 A1) or Jones et al. (US 6,428,558 B1), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claim 1, which recites, inter alia “wherein the one or more struts intersect with the axial spine at a first end and a second end of each strut, with the first end of each strut intersecting the axial spine and secured to the axial spine at a respective first point of intersection, and with the second end of each strut intersecting the axial spine and secured to the axial spine at a respective second point of intersection”.
Qian teaches an implant system with a plurality of subunits comprising a framework having a stretched and expanded configuration and an axial spine with an additional supporting wire which can be removed after release of the occlusion unit (Fig. 8). However, the struts of the framework do not intersect with the axial spine at first and second ends. Instead, the struts extend over the axial spine so as to expand and retract 
Because none of the prior art documents teach the implant system as claimed, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the technical solutions of claim 1 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Donald et al. (US 2008/0195139 A1) is noted for teachings several subunits (16b, 18b) on an axial spine (Fig. 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH A SIMPSON/Primary Examiner, Art Unit 3771